Crew III, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating prison disciplinary rule 113.25, which prohibits inmates from possessing or selling controlled substances or conspiring to introduce them into the facility, and rule 114.10, which prohibits inmates from smuggling or attempting to smuggle contraband into the facility. Specifically, the misbehavior report alleged that petitioner was engaged in a conspiracy to smuggle crack cocaine into the correctional facility at which he was incarcerated. A tier III disciplinary hearing ensued, at the conclusion of which petitioner was found guilty of the charges. Following an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding seeking to annul respondent’s determination.
Upon our review of the confidential materials introduced into evidence at the hearing, we are persuaded that the Hearing Officer indeed made an independent assessment of such evidence and deemed it to be both credible and reliable. We are further persuaded that the detailed and voluminous confiden*604tial materials, together with the testimony adduced at the administrative hearing, provide substantial evidence of petitioner’s guilt (see Matter of Almonte v Goord, 295 AD2d 715). Accordingly, respondent’s determination is confirmed.
Mercure, J.P., Spain, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.